             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION
RICHARD SOLDAN,

      Petitioner,                                           Case No. 18-cv-13609
                                                            Hon. Matthew F. Leitman
v.

JOHN CHRISTENSEN,

     Respondent,
__________________________________________________________________/

  ORDER (1) GRANTING MOTION TO STAY CONSIDERATION OF
 PETITION FOR WRIT OF HABEAS CORPUS (ECF #13), (2) DENYING
   WITHOUT PREJUDICE RESPONDENT’S MOTION TO DISMISS
   (ECF #8), AND (3) ADMINISTRATIVELY CLOSING THE CASE

      Petitioner Richard Soldan is a state prisoner in the custody of the Michigan

Department of Corrections. On November 19, 2018, Soldan filed a pro se petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (See Petition, ECF #13.) In

the petition, Soldan challenges the revocation of his parole. (See id.)

      On May 29, 2019, Respondent filed a motion to dismiss the petition in which

he argued that Soldan’s claims are unexhausted. (See Mot to Dismiss., ECF #8.)

Soldan thereafter filed a motion to stay consideration of the petition pending the

exhaustion of his state-court remedies. (See Mot. to Stay, ECF #13.) In lieu of

dismissing the petition without prejudice, the Court GRANTS Soldan’s motion to

stay, DENIES WITHOUT PREJUDICE Respondent’s motion to dismiss, holds

the petition in abeyance, and STAYS the proceedings under the terms outlined in
                                          1
this order to permit Soldan to exhaust his additional claims in state court. If Soldan

fails to comply with the terms of this order, the Court will dismiss the petition

without prejudice.

      A state prisoner who seeks federal habeas relief must first exhaust his or her

available state court remedies before raising a claim in federal court. See 28 U.S.C.

§ 2254(b) and (c). See also Picard v. Connor, 404 U. S. 270, 275-78 (1971).

Michigan’s Administrative Procedures Act, Mich. Comp. Laws § 24.303(3),

provides an inmate whose parole has been revoked the right to seek judicial review

of the parole board’s decision with the circuit courts in Michigan. See Penn v.

Department of Corrections, 298 N.W. 2d 756 (Mich. App. 1980); Witzke v. Withrow,

702 F.Supp. 1338, 1348 (W.D. Mich. 1988). If the circuit court denies relief, a

petitioner may seek further review in the Michigan Court of Appeals and Michigan

Supreme Court.

      Here, Soldan’s motion for review is currently pending in the Gratiot County

Circuit Court. His challenge to the revocation of his parole has thus not been fully

exhausted.

       To avoid complications with the one-year statute of limitations contained in

28 U.S.C. § 2244(d)(1), a federal court may opt to stay a federal habeas petition and

hold further proceedings in abeyance pending resolution of state court post-

conviction proceedings. See Rhines v. Weber, 544 U.S. 269, 278 (2005). After the

                                          2
petitioner exhausts his state remedies, the federal court may lift its stay and allow

the petitioner to proceed in federal court. Id. at 275-76. The Court concludes that

such a stay is warranted here.

      Accordingly, IT IS HEREBY ORDERED that Soldan’s motion to stay

consideration of his habeas petition while he pursues his state-court remedies (ECF

#13) is GRANTED. This stay is conditioned upon Soldan fully exhausting his state-

court remedies, including seeking timely review in the Michigan Court of Appeals

and Michigan Supreme Court (in the manner provided under Michigan law), if the

circuit court denies relief. The stay is further conditioned on Soldan’s return to this

Court, with a motion to re-open and amend his petition, using the same caption and

case number included at the top of this Order, within 60 days of fully exhausting his

state court remedies. See, e.g., Wagner v. Smith 581 F.3d 410, 411 (6th Cir. 2009)

(discussing similar procedure). If Soldan fails to comply with any of the conditions

described in this paragraph, the Court may dismiss his petition and/or rule only on

his currently-exhausted claims (if any). See Calhoun v. Bergh, 769 F.3d 409, 411

(6th Cir. 2014).

      IT IS FURTHER ORDERED that given the resolution described above,

Respondent’s motion to dismiss (ECF #8) is DENIED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the Clerk of the Court shall CLOSE this

case for administrative purposes only. Nothing in this Order or the related docket

                                          3
entry shall be construed as an adjudication of any of Kennard’s claims. See Sitto v.

Bock, 207 F.Supp.2d 668, 677 (E.D. Mich. 2002).

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: June 12, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 12, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         4
